UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1893


ZO XABIERE ALI, a/k/a Lorenzo Dominic Richardson,

                      Plaintiff – Appellant,

          v.

BRUCE WORF; WAKE COUNTY CRISIS AND ASSESSMENT SERVICES,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, Chief
District Judge. (5:12-cv-00261-D)


Submitted:   September 11, 2012       Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zo Xabiere Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zo   Xabiere    Ali    appeals         the   district    court’s    order

accepting     the   recommendation        of       the    magistrate    judge     and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.        Ali       v.    Worf,   No.     5:12-cv-00261-D

(E.D.N.C. July 9, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and       argument      would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2